OHS DRAFT 8/12/05

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

as DEPOSITOR,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as GRANTOR TRUSTEE

 

 

GRANTOR TRUST AGREEMENT

Dated as of July 29, 2005

 

GreenPoint Mortgage Funding Grantor Trust 2005-AR4

Mortgage Pass-Through Certificates,

Series 2005-AR4

 



 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

ARTICLE II

CONVEYANCE OF UNDERLYING CERTIFICATES; ORIGINAL ISSUANCE OF CERTIFICATES

8

 

Section 2.01.     CONVEYANCE OF UNDERLYING CERTIFICATES TO
                           GRANTOR TRUSTEE

8

 

Section 2.02.     ACCEPTANCE BY GRANTOR TRUSTEE

9

 

Section 2.03.     SWAP AGREEMENT

9

 

Section 2.04.     REPRESENTATIONS AND WARRANTIES CONCERNING THE
                            DEPOSITOR

9

ARTICLE III

ACCOUNTS

11

 

Section 3.01.     GRANTOR TRUST DISTRIBUTION ACCOUNT

11

 

Section 3.02.     PERMITTED WITHDRAWALS AND TRANSFERS FROM
                            THE GRANTOR TRUST DISTRIBUTION ACCOUNT

11

ARTICLE IV

CERTIFICATES

12

 

Section 4.01.     CERTIFICATES

12

 

Section 4.02.     REGISTRATION OF TRANSFER AND EXCHANGE OF
                            CERTIFICATES

14

 

Section 4.03.     MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES

15

 

Section 4.04.     PERSONS DEEMED OWNERS

16

 

Section 4.05.     ERISA RESTRICTIONS

16

ARTICLE V

PAYMENTS TO CERTIFICATEHOLDERS

18

 

Section 5.01.     DISTRIBUTIONS ON THE CERTIFICATES

18

 

Section 5.02.     ALLOCATION OF LOSSES

18

 

Section 5.03.     PAYMENTS

19

 

Section 5.04.     STATEMENTS TO CERTIFICATEHOLDERS

19

ARTICLE VI

INDEMNIFICATION

21

 

Section 6.01.     INDEMNIFICATION OF THE GRANTOR TRUSTEE

21

ARTICLE VII

CONCERNING THE GRANTOR TRUSTEE

22

 

Section 7.01.     DUTIES OF THE GRANTOR TRUSTEE

22

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

Section 7.02.     CERTAIN MATTERS AFFECTING THE GRANTOR
                            TRUSTEE

23

 

Section 7.03.     GRANTOR TRUSTEE NOT LIABLE FOR CERTIFICATES
                            OR MORTGAGE LOANS

25

 

Section 7.04.     GRANTOR TRUSTEE MAY OWN CERTIFICATES

26

 

Section 7.05.     EXPENSES

26

 

Section 7.06.     ELIGIBILITY REQUIREMENTS FOR GRANTOR TRUSTEE

26

 

Section 7.07.     INSURANCE

27

 

Section 7.08.     RESIGNATION AND REMOVAL OF THE GRANTOR
                            TRUSTEE

27

 

Section 7.09.     SUCCESSOR GRANTOR TRUSTEE

28

 

Section 7.10.     MERGER OR CONSOLIDATION OF GRANTOR TRUSTEE

29

 

Section 7.11.     APPOINTMENT OF CO-GRANTOR TRUSTEE OR
                            SEPARATE GRANTOR TRUSTEE

29

 

Section 7.12.     FEDERAL INFORMATION RETURNS AND REPORTS TO
                           CERTIFICATEHOLDERS; GRANTOR TRUST ADMINISTRATION

30

ARTICLE VIII

TERMINATION

32

 

Section 8.01.     TERMINATION UPON REPURCHASE BY THE DEPOSITOR OR ITS
                           DESIGNEE OR LIQUIDATION OF THE MORTGAGE LOANS

32

ARTICLE IX

Miscellaneous Provisions

33

 

Section 9.01.     INTENT OF PARTIES

33

 

Section 9.02.     ACTION UNDER UNDERLYING DOCUMENTS

33

 

Section 9.03.     AMENDMENT

33

 

Section 9.04.     RECORDATION OF AGREEMENT

34

 

Section 9.05.     LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS

34

 

Section 9.06.     ACTS OF CERTIFICATEHOLDERS

35

 

Section 9.07.     GOVERNING LAW

36

 

Section 9.08.     NOTICES

36

 

Section 9.09.     SEVERABILITY OF PROVISIONS

37

 

 

 

ii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

Section 9.10.     SUCCESSORS AND ASSIGNS

37

Section 9.11.     ARTICLE AND SECTION HEADINGS

37

Section 9.12.     COUNTERPARTS

37

Section 9.13.     NOTICE TO RATING AGENCIES

37

 

iii

 


--------------------------------------------------------------------------------



 

 

GRANTOR TRUST AGREEMENT

Grantor Trust Agreement, dated July 29, 2005, between Structured Asset Mortgage
Investments II Inc., a Delaware corporation, as depositor (the “Depositor”) and
Wells Fargo Bank, National Association, as grantor trustee (the “Grantor
Trustee”).

PRELIMINARY STATEMENT

On the Closing Date, the Depositor will acquire the Underlying Certificates. On
the Closing Date, the Depositor will transfer the Underlying Certificates and
receive the Certificates evidencing the entire beneficial ownership interest in
the Trust Fund.

The Grantor Trustee on behalf of the Trust shall make an election for the assets
constituting the Trust Fund to be treated for federal income tax purposes as a
grantor trust.

In consideration of the mutual agreements herein contained, the Depositor and
the Grantor Trustee agree as follows:

ARTICLE I

 

Definitions

Whenever used in this Agreement, the following words and phrases, unless
otherwise expressly provided or unless the context otherwise requires, shall
have the meanings specified in this Article. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Underlying
Pooling and Servicing Agreement.

Accrued Certificate Interest: For each Class of Certificates and any
Distribution Date, the interest accrued during the related Interest Accrual
Period at the applicable Pass-Through Rate on the Current Principal Amount of
the Certificates immediately prior to such Distribution Date, less any
Underlying Interest Shortfall allocated to the related Class of Underlying
Certificates pursuant to the Underlying Pooling and Servicing Agreement).
Interest on the Certificates shall be calculated on the basis of a 360-day year
and the actual number of days in the related Interest Accrual Period.

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. “Control” means the power to direct the
management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative to the foregoing. The Grantor Trustee
may conclusively presume that a Person is not an Affiliate of another Person
unless a Responsible Officer of the Grantor Trustee has actual knowledge to the
contrary.

Agreement: This Grantor Trust Agreement and all amendments hereof and
supplements hereto.

 

 

1

 


--------------------------------------------------------------------------------



 

 

Assumed Final Distribution Date: October 25, 2045, or if such day is not a
Business Day, the next succeeding Business Day.

Available Funds: The Class I-A-2b Available Funds and the Class IV-A-1b
Available Funds, as applicable.

Bankruptcy Code: The United States Bankruptcy Code, as amended as codified in 11
U.S.C. §§ 101-1330.

Book-Entry Certificates: The Certificates.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or on which
banking institutions in the jurisdiction in which the Underlying Trustee, the
Custodian or the Servicer are authorized or obligated by law or executive order
to be closed.  

Certificate: Any Class I-A-2b Certificate or Class IV-A-1b Certificate
evidencing a beneficial ownership interest in the Trust Fund signed by the
Grantor Trustee in substantially the forms annexed hereto as Exhibit A-1 and
Exhibit A-2, respectively, with the blanks therein appropriately completed.

Certificate Owner: Any Person who is the beneficial owner of a Certificate
registered in the name of DTC or its nominee.

Certificate Register: The register maintained pursuant to Section 4.02.

Certificateholder: A Holder of a Certificate.

Class: With respect to the Certificates, Class I-A-2b or Class IV-A-1b.

Class I-A-2b Available Funds: With respect to any Distribution Date and the
Class I-A-2b Underlying Certificates, the sum of (i) any payments received by
the Grantor Trustee with respect to the Class I-A-2b Underlying Certificates and
(ii) any payments received by the Grantor Trustee from or with respect to the
Swap Counterparty and the Class I-A-2b Certificates or the related Swap
Agreement, following the payment of amounts to reimburse the Grantor Trustee for
its reimbursable expenses as set forth herein.

Class I-A-2b Underlying Certificates: The Class I-A-2b Certificates issued
pursuant to the Underlying Pooling and Servicing Agreement.

Class IV-A-1b Available Funds: With respect to any Distribution Date and the
Class IV-A-1b Underlying Certificates, the sum of (i) any payments received by
the Grantor Trustee with respect to the Class IV-A-1b Underlying Certificates
and (ii) any payments received by the Grantor Trustee from or with respect to
the Swap Counterparty and the Class IV-A-1b Certificates or the related Swap
Agreement, following the payment of amounts to reimburse the Grantor Trustee for
its reimbursable expenses as set forth herein.

 

 

2

 


--------------------------------------------------------------------------------



 

 

Class IV-A-1b Underlying Certificates: The Class IV-A-1b Certificates issued
pursuant to the Underlying Pooling and Servicing Agreement.

Closing Date: July 29, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Corporate Trust Office: With respect to the Grantor Trustee and the presentment
of Certificates for registration of transfer, exchange or final payment, Wells
Fargo Bank, National Association, Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 44579, Attention: Corporate Trust Group, GreenPoint
Mortgage Funding Grantor Trust 2005-AR4, and for all other purposes, P.O. Box
98, Columbia, Maryland 21046 (or for overnight deliveries, 9062 Old Annapolis
Road, Columbia, Maryland 21045), Attention: Corporate Trust Group, GreenPoint
Mortgage Funding Grantor Trust 2005-AR4.

Current Principal Amount: With respect to any Certificate as of any Distribution
Date, the initial principal amount of such Certificate on the Closing Date,
reduced by (i) all amounts allocable to principal previously distributed with
respect to such Certificate and (ii) the principal portion of all Underlying
Realized Losses allocated prior to such Distribution Date to such Certificate
(indirectly, through the related Underlying Certificates). With respect to each
Class of the Certificates in the aggregate, the Current Principal Amount thereof
will equal the sum of the Current Principal Amounts of all Certificates of such
Class.

Cut-Off Date: July 1, 2005.

Depositor: Structured Asset Mortgage Investments II Inc., a Delaware
corporation, or its successors in interest.

Distribution Date: The 25th day of any month, beginning in the month immediately
following the month of the Closing Date, or, if such 25th day is not a Business
Day, the Business Day immediately following.

DTC: The Depository Trust Company, the nominee of which is Cede & Co., or any
successor thereto.

DTC Agreement: The meaning specified in Subsection 4.01(a) hereof.

DTC Custodian: The Grantor Trustee, or its successor in interest as custodian
for DTC.

DTC Participant: A broker, dealer, bank or other financial institution or other
Person for whom from time to time DTC effects book-entry transfers and pledges
of securities deposited with DTC.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Fannie Mae: Fannie Mae (also known as Federal National Mortgage Association) or
any successor thereto.

 

 

3

 


--------------------------------------------------------------------------------



 

 

FDIC: Federal Deposit Insurance Corporation or any successor thereto.

Fractional Undivided Interest: With respect to each Class of Certificates, the
fractional undivided interest evidenced by any Certificate, the numerator of
which is the Current Principal Amount of such Certificate and the denominator of
which is the aggregate Current Principal Amounts of all such Certificates.

Freddie Mac: Freddie Mac (also known as the Federal Home Loan Mortgage
Corporation) or any successor thereto.

Grantor Trust Distribution Account: The trust account or accounts created and
maintained pursuant to Section 3.01, which shall be denominated “Wells Fargo
Bank, National Association, as Grantor Trustee for the benefit of the holders of
Structured Asset Mortgage Investments II Inc., GreenPoint Mortgage Funding
Grantor Trust 2005-AR4, Mortgage Pass-Through Certificates, Series 2005-AR4 -
Grantor Trust Distribution Account.”

Grantor Trustee: Wells Fargo Bank, National Association, or its successor in
interest, or any successor grantor trustee appointed as herein provided.

Holder: The Person in whose name a Certificate is registered in the Certificate
Register, except that, subject to Subsections 9.03(b) and 9.06(e), solely for
the purpose of giving any consent pursuant to this Agreement, any Certificate
registered in the name of the Depositor or the Grantor Trustee or any Affiliate
thereof shall be deemed not to be outstanding and the Fractional Undivided
Interest evidenced thereby shall not be taken into account in determining
whether the requisite percentage of Fractional Undivided Interests necessary to
effect any such consent has been obtained.

Indemnified Persons: The Grantor Trustee and their respective officers,
directors, agents and employees and any separate grantor trustee or co-grantor
trustee and their respective officers, directors, agents and employees.

Independent: When used with respect to any specified Person, this term means
that such Person (a) is in fact independent of the Depositor and of any
Affiliate of the Depositor, (b) does not have any direct financial interest or
any material indirect financial interest in the Depositor or any Affiliate of
the Depositor and (c) is not connected with the Depositor or any Affiliate of
the Depositor as an officer, employee, promoter, underwriter, trustee, partner,
director or person performing similar functions.

Interest Accrual Period: With respect to the Certificates, the period from and
including the preceding Distribution Date (or, in the case of the first
Distribution Date, from the Closing Date) to and including the day prior to the
current Distribution Date. For purposes of clarification, if the Closing Date
occurs in a month that contains thirty one (31) days, the first Interest Accrual
Period shall include the 31st day of such month.

LIBOR: LIBOR as determined by the Underlying Trustee pursuant to the Underlying
Pooling and Servicing Agreement.

Moody’s: Moody’s Investors Service, Inc. or its successor in interest.

 

 

4

 


--------------------------------------------------------------------------------



 

 

One-Month LIBOR: One-Month LIBOR as determined by the Underlying Trustee
pursuant to the Underlying Pooling and Servicing Agreement.

Opinion of Counsel: A written opinion of counsel who is or are acceptable to the
Grantor Trustee and who, unless required to be Independent (an “Opinion of
Independent Counsel”), may be internal counsel for the Depositor.

Optional Termination Date: As defined in the Underlying Pooling and Servicing
Agreement.

Pass-Through Rate: With respect to the Class I-A-2b Certificates and any
Distribution Date, One-Month LIBOR plus 0.24% per annum and with respect to the
Class IV-A-1b Certificates One-Month LIBOR plus 0.20% per annum, in each case
calculated on the basis of a 360-day year and the actual number of days in the
related Interest Accrual Period.

Person: Any individual, corporation, partnership, joint venture, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Rating Agencies: S&P and Moody’s.

Record Date: With respect to the Certificates, the Business Day preceding the
applicable Distribution Date.

Responsible Officer: Any officer assigned to the Corporate Trust Office (or any
successor thereto), including any Vice President, Assistant Vice President,
Trust Officer, any Assistant Secretary, any trust officer or any other officer
of the Grantor Trustee customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of this Agreement.

S&P: Standard and Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successor in interest.

Swap Agreements: Each of the ISDA Master Agreement and related Confirmation,
dated the Closing Date, between the Swap Counterparty and the Grantor Trustee
with respect to the Class I-A-2b Certificates and the ISDA Master Agreement and
related Confirmation, dated the Closing Date, between the Swap Counterparty and
the Grantor Trustee with respect to the Class IV-A-1b Certificates.

Swap Counterparty: Bear Stearns Capital Markets Inc., or any successor swap
counterparty appointed in accordance with each Swap Agreement.

Swap Counterparty Payment: On each Distribution Date, amounts due to the Swap
Counterparty pursuant to the related Swap Agreement.

Swap Termination Event: A default by the Swap Counterparty of its obligations
under either Swap Agreement.

 

 

5

 


--------------------------------------------------------------------------------



 

 

Trust Fund or Trust: The corpus of the trust created by this Agreement,
consisting of the Underlying Certificates, the Swap Agreements and the other
assets described in Section 2.01.

Underlying Certificates: The Class I-A-2b Certificates and the Class IV-A-1b
Certificates issued pursuant to the Underlying Pooling and Servicing Agreement.

Underlying Certificates Remittance Report: The remittance report provided to the
Holders of the Underlying Certificates in accordance with Section 6.04 of the
Underlying Pooling and Servicing Agreement.

Underlying Interest Shortfalls: Any Underlying Realized Losses and Net Interest
Shortfalls (as defined in the Underlying Pooling and Servicing Agreement)
allocated to the Underlying Certificates pursuant to Section 6.02(g) of the
Underlying Pooling and Servicing Agreement.

Underlying Mortgage Loans: The mortgage loans deposited into the Underlying
Trust created by the Underlying Pooling and Servicing Agreement.

Underlying Pooling and Servicing Agreement: The Pooling and Servicing Agreement
dated as of July 1, 2005, by and among Structured Asset Mortgage Investments II
Inc., as depositor, Wells Fargo Bank, National Association, not in its
individual capacity but solely as trustee, and EMC Mortgage Corporation, as
servicer, company and seller, attached hereto as Exhibit D.

Underlying Realized Losses: Any Realized Losses on the Mortgage Loans allocated
to the Underlying Certificates pursuant to the Underlying Pooling and Servicing
Agreement.

Underlying Trust: The corpus of the trust created by the Underlying Pooling and
Servicing Agreement.

Underlying Trustee: Wells Fargo Bank, National Association, as trustee under the
Underlying Pooling and Servicing Agreement, or its successor in interest, or any
successor trustee appointed as provided in the Underlying Pooling and Servicing
Agreement.

 



 

6

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

 

Conveyance of Underlying Certificates;

Original Issuance of Certificates

Section 2.01.    CONVEYANCE OF UNDERLYING CERTIFICATES TO GRANTOR TRUSTEE. The
Depositor, concurrently with the execution and delivery hereof, does hereby
transfer, convey and assign to the Grantor Trustee, in trust, for the use and
benefit of the Certificateholders, (i) all the right, title and interest of the
Depositor in and to the Underlying Certificates, (ii) all distributions on the
Underlying Certificates after the Closing Date and (iii) all other assets
constituting the Trust Fund.

In connection with such transfer and assignment, the Depositor is causing the
delivery of the Underlying Certificates to the Grantor Trustee.

It is intended by the Depositor that the conveyance of the Depositor’s right,
title and interest in and to the Underlying Certificates and all other assets
constituting the Trust Fund pursuant to this Agreement shall constitute, and be
construed as, an absolute sale of the Underlying Certificates and the other
assets constituting the Trust Fund by the Depositor to the Grantor Trustee for
the benefit of the Certificateholders. Furthermore, it is not intended by the
Depositor that such conveyance be deemed a pledge of the Underlying Certificates
and the other assets constituting the Trust Fund by the Depositor to the Grantor
Trustee to secure a debt or other obligation of the Depositor. However, in the
event that, notwithstanding the intent of the parties, the Underlying
Certificates and the other assets constituting the Trust Fund are held to be the
property of the Depositor, or if for any other reason this Agreement is held or
deemed to create a security interest in the Underlying Certificates and the
other assets constituting the Trust Fund, then it is intended by the Depositor
as follows: (a) this Agreement shall also be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the Uniform Commercial Code; (b) the
conveyance provided for in this Section shall be deemed to be a grant by the
Depositor to the Grantor Trustee of a security interest in all of the
Depositor’s right, title and interest in and to the Underlying Certificates, and
all amounts payable to the holders of the Underlying Certificates and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Grantor Trust Distribution
Account, whether in the form of cash, instruments, securities or other property;
(c) the possession by the Grantor Trustee (or its agent, providing that the
agent authenticates a record acknowledging that it holds possession for the
benefit of the Grantor Trustee) of the Underlying Certificates and such other
items of property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” for
purposes of perfecting the security interest pursuant to Section 9-313 of the
Uniform Commercial Code; and (d) notifications to persons holding such property,
and acknowledgments, receipts or confirmations from persons holding such
property, shall be deemed to be notifications to or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Grantor Trustee for the purpose of perfecting such security interest
under applicable law. It is also intended that the Trust Fund be classified (for
Federal tax purposes) as a grantor trust under subpart E, part I of subchapter J
of chapter 1 of the Code, of which the Certificateholders are

 

7

 


--------------------------------------------------------------------------------



 

owners, rather than as an association taxable as a corporation. The powers
granted and obligations undertaken in this Agreement shall be construed so as to
further such intent.

Section 2.02.    ACCEPTANCE BY GRANTOR TRUSTEE. The Grantor Trustee hereby
acknowledges the receipt by it of the Underlying Certificates and declares that
it holds and will hold such Underlying Certificates and all other assets and
documents included in the Trust Fund, in trust, upon the trusts herein set
forth, for the exclusive use and benefit of all present and future
Certificateholders in accordance with the terms of this Agreement.

Section 2.03.    SWAP AGREEMENT. On the Closing Date, the Grantor Trustee shall
enter into each Swap Agreement with the Swap Counterparty.

Section 2.04.    REPRESENTATIONS AND WARRANTIES CONCERNING THE DEPOSITOR. The
Depositor hereby represents and warrants to the Grantor Trustee as follows:

(i)         the Depositor (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and (b) is
qualified and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure to
so qualify would not reasonably be expected to have a material adverse effect on
the Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii)         the Depositor has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Depositor’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(iv)        the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)        this Agreement has been duly executed and delivered by the Depositor
and, assuming due authorization, execution and delivery by the other parties
hereto, constitutes a valid and binding obligation of the Depositor enforceable
against it in

 

8

 


--------------------------------------------------------------------------------



 

accordance with its terms (subject to applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally);

(vi)        there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened against the Depositor, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Depositor will be determined
adversely to the Depositor and will, if determined adversely to the Depositor,
materially and adversely affect the Depositor’s ability to enter into this
Agreement or perform its obligations under this Agreement; and the Depositor is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)       immediately prior to the transfer and assignment to the Grantor
Trustee, each Underlying Certificate was not subject to an assignment or pledge,
and the Depositor had good and marketable title to and was the sole owner
thereof and had full right to transfer and sell such Underlying Certificate to
the Grantor Trustee free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest.



 

9

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

 

Accounts

Section 3.01.   GRANTOR TRUST DISTRIBUTION ACCOUNT.

(a)        The Grantor Trustee shall establish and maintain in the name of the
Grantor Trustee, for the benefit of the Certificateholders, the Grantor Trust
Distribution Account as a segregated trust account or accounts. The Grantor
Trustee will deposit in the Grantor Trust Distribution Account any amounts paid
to the Grantor Trust by the Underlying Trust to or with respect to the
Underlying Certificates pursuant to the Underlying Pooling and Servicing
Agreement and any amounts paid to the Grantor Trust pursuant to either Swap
Agreement.

(b)        All amounts deposited to the Grantor Trust Distribution Account shall
be held by the Grantor Trustee in the name of the Grantor Trustee in trust for
the benefit of the Certificateholders in accordance with the terms and
provisions of this Agreement.

(c)        The Grantor Trust Distribution Account shall constitute a trust
account of the Trust Fund segregated on the books of the Grantor Trustee and
held by the Grantor Trustee in trust in its Corporate Trust Office, and the
Grantor Trust Distribution Account and the funds deposited therein shall not be
subject to, and shall be protected from, all claims, liens, and encumbrances of
any creditors or depositors of the Grantor Trustee (whether made directly, or
indirectly through a liquidator or receiver of the Grantor Trustee). The amount
at any time credited to the Grantor Trust Distribution Account shall be
uninvested.

Section 3.02.    PERMITTED WITHDRAWALS AND TRANSFERS FROM THE GRANTOR TRUST
DISTRIBUTION ACCOUNT.

(a)        The Grantor Trustee may clear and terminate the Grantor Trust
Distribution Account pursuant to Section 8.01(d) and remove amounts from time to
time deposited in error into the Grantor Trust Distribution Account.

(b)        On an ongoing basis, the Grantor Trustee shall withdraw from the
Grantor Trust Distribution Account any expenses, disbursements and advances
recoverable by the Grantor Trustee pursuant to Section 7.05 and any amounts
payable as indemnification pursuant to Section 6.01; provided however, to the
extent the amounts recoverable pursuant to Sections 6.01 or 7.05 relate to a
specific Class of Certificates or a specific Swap Agreement, such amounts shall
be deducted from the Available Funds allocated to the related Class of
Certificates.

(c)        On each Distribution Date, the Grantor Trustee shall pay the amount
distributable to the Swap Counterparty and the Holders of the Certificates in
accordance with Section 5.01 from Available Funds in the Grantor Trust
Distribution Account.



 

10

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

Certificates

Section 4.01.    CERTIFICATES.

(a)        DTC, the Depositor and the Grantor Trustee have entered into a
Depository Agreement dated as of July 29, 2005 (the “DTC Agreement”). The
Certificates shall at all times remain registered in the name of DTC or its
nominee and at all times: (i) registration of such Certificates may not be
transferred by the Grantor Trustee except to a successor to DTC; (ii) ownership
and transfers of registration of such Certificates on the books of DTC shall be
governed by applicable rules established by DTC; (iii) DTC may collect its usual
and customary fees, charges and expenses from its DTC Participants; (iv) the
Grantor Trustee shall deal with DTC as representative of the Certificate Owners
for purposes of exercising the rights of Certificateholders under this
Agreement, and requests and directions for, and votes of, such representative
shall not be deemed to be inconsistent if they are made with respect to
different Certificate Owners; and (v) the Grantor Trustee may rely and shall be
fully protected in relying upon information furnished by DTC with respect to its
DTC Participants.

All transfers by Certificate Owners of the Book-Entry Certificates shall be made
in accordance with the procedures established by the DTC Participant or
brokerage firm representing such Certificate Owners. Each DTC Participant shall
only transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with DTC’s normal
procedures.

(b)        If (i)(A) the Depositor advises the Grantor Trustee in writing that
DTC is no longer willing or able to properly discharge its responsibilities
under the DTC Agreement and (B) the Grantor Trustee or the Depositor is unable
to locate a qualified successor within 30 days thereafter or (ii) the Depositor
at its option advises the Grantor Trustee in writing that it elects to terminate
the book-entry system through DTC, the Grantor Trustee shall request that DTC
notify all Certificate Owners of the occurrence of any such event and of the
availability of definitive, fully registered Certificates to Certificate Owners
requesting the same. Upon surrender to the Grantor Trustee of the Certificates
by DTC, accompanied by registration instructions from DTC for registration, the
Grantor Trustee shall issue and sign the definitive Certificates. Neither of the
Depositor nor the Grantor Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions.

(c)   The Certificates shall have the following designation and initial
principal amount:

 

Designation

Initial Principal Amount

 

 

I-A-2b

$85,000,000

 

 

IV-A-1b

$250,000,000

 

 

The Certificates shall have the Pass-Through Rate as defined herein.

 

 

11

 


--------------------------------------------------------------------------------



 

 

(d)        With respect to each Distribution Date, the Certificates shall accrue
interest during the related Interest Accrual Period. Interest on the
Certificates shall be calculated on the basis of a 360-day year and the actual
number of days in the related Interest Accrual Period, based upon the
Pass-Through Rate set forth above and the Current Principal Amount of the
Certificates applicable to such Distribution Date.

(e)        The Certificates shall be substantially in the form set forth in
Exhibit A. On original issuance, the Grantor Trustee shall sign the Certificates
and shall deliver the Certificates at the direction of the Depositor. Pending
the preparation of definitive Certificates, the Grantor Trustee may sign
temporary Certificates that are printed, lithographed or typewritten, in
authorized denominations, substantially of the tenor of the definitive
Certificates in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the officers or
authorized signatories executing such Certificates may determine, as evidenced
by their execution of such Certificates. If temporary Certificates are issued,
the Depositor will cause definitive Certificates to be prepared without
unreasonable delay. After the preparation of definitive Certificates, the
temporary Certificates shall be exchangeable for definitive Certificates upon
surrender of the temporary Certificates at the office of the Grantor Trustee,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Certificates, the Grantor Trustee shall sign and shall deliver in
exchange therefor, a like aggregate principal amount, in authorized
denominations, of definitive Certificates. Until so exchanged, such temporary
Certificates shall in all respects be entitled to the same benefits as
definitive Certificates.

(f)         The Book-Entry Certificates will be registered as a single
Certificate held by a nominee of DTC or the DTC Custodian, and beneficial
interests will be held by investors through the book-entry facilities of DTC in
minimum denominations of $1,000 and increments of $1.00 in excess thereof. On
the Closing Date, the Grantor Trustee shall execute the Certificate in the
entire Current Principal Amount of the Certificates. The Grantor Trustee shall
sign the Certificates by facsimile or manual signature on behalf of the Grantor
Trustee by one of its authorized signatories, who shall be a Responsible Officer
of the Grantor Trustee or its agent. A Certificate bearing the manual or
facsimile signature of an individual who was an authorized signatory of the
Grantor Trustee or its agent at the time of issuance shall bind the Grantor
Trustee, notwithstanding that such individual has ceased to hold such position
prior to the delivery of such Certificate.

(g)        No Certificate shall be entitled to any benefit under this Agreement,
or be valid for any purpose, unless there appears on such Certificate the
manually executed signature of the Grantor Trustee, or its agent, and such
signature upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly executed and delivered hereunder.
All Certificates issued on the Closing Date shall be dated the Closing Date. All
Certificates issued thereafter shall be dated the date of their signature.

Section 4.02.    REGISTRATION OF TRANSFER AND EXCHANGE OF CERTIFICATES.

(a)        The Grantor Trustee shall maintain at its Corporate Trust Office a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Grantor Trustee

 

12

 


--------------------------------------------------------------------------------



 

shall provide for the registration of Certificates and of transfers and
exchanges of Certificates as herein provided.

(b)        Subject to Subsection 4.01(a), upon surrender for registration of
transfer of any Certificate at any office or agency of the Grantor Trustee
maintained for such purpose, the Grantor Trustee shall sign and shall deliver,
in the name of the designated transferee or transferees, a new Certificate of a
like aggregate Fractional Undivided Interest, but bearing a different number.

(c)        At the option of the Certificateholders, Certificates may be
exchanged for other Certificates of authorized denominations of a like aggregate
Fractional Undivided Interest, upon surrender of the Certificates to be
exchanged at any such office or agency; provided, however, that no Certificate
may be exchanged for new Certificates unless the original Fractional Undivided
Interest represented by each such new Certificate (i) is at least equal to the
minimum authorized denomination or (ii) is acceptable to the Depositor as
indicated to the Grantor Trustee in writing. Whenever any Certificates are so
surrendered for exchange, the Grantor Trustee shall sign and deliver the
Certificates which the Certificateholder making the exchange is entitled to
receive.

(d)        If the Grantor Trustee so requires, every Certificate presented or
surrendered for transfer or exchange shall be duly endorsed by, or be
accompanied by a written instrument of transfer, with a signature guarantee, in
form satisfactory to the Grantor Trustee, duly executed by the holder thereof or
his or her attorney duly authorized in writing.

(e)        No service charge shall be made for any transfer or exchange of
Certificates, but the Grantor Trustee may require payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.

(f)         The Grantor Trustee shall cancel all Certificates surrendered for
transfer or exchange but shall retain such Certificates in accordance with its
standard retention policy or for such further time as is required by the record
retention requirements of the Securities Exchange Act of 1934, as amended, and
thereafter may destroy such Certificates.

(g)        The following legend shall be placed on the Certificates, whether
upon original issuance or upon issuance of any other Certificate in exchange
therefor or upon transfer thereof:

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (ERISA), UNLESS
THE PROPOSED TRANSFEREE PROVIDES THE GRANTOR TRUSTEE WITH AN OPINION OF COUNSEL,
ADDRESSED TO THE GRANTOR TRUSTEE, THE SERVICER, THE DEPOSITOR AND THE UNDERLYING
TRUSTEE AND ON WHICH THEY MAY RELY AND THAT IS SATISFACTORY TO THE GRANTOR
TRUSTEE, THE SERVICER AND THE UNDERLYING TRUSTEE, THAT THE PURCHASE OF THE
CERTIFICATES ON BEHALF OF SUCH PERSON WILL NOT

 

13

 


--------------------------------------------------------------------------------



 

RESULT IN OR CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, IS PERMISSIBLE UNDER APPLICABLE LAW AND WILL NOT GIVE
RISE TO ANY OBLIGATIONS ON THE PART OF THE DEPOSITOR, THE SERVICER, THE
UNDERLYING TRUSTEE OR THE GRANTOR TRUSTEE IN ADDITION TO THOSE OBLIGATIONS SET
FORTH IN THE UNDERLYING POOLING AND SERVICING AGREEMENT.

THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE
AGREEMENT.

Section 4.03.   MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES.

(a)        If (i) any mutilated Certificate is surrendered to the Grantor
Trustee, or the Grantor Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to
the Grantor Trustee such security or indemnity as it may require to save it
harmless, and (iii) the Grantor Trustee has not received notice that such
Certificate has been acquired by a third Person, the Grantor Trustee shall sign
and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost
or stolen Certificate, a new Certificate of like tenor and Fractional Undivided
Interest but in each case bearing a different number. The mutilated, destroyed,
lost or stolen Certificate shall thereupon be canceled of record by the Grantor
Trustee and shall be of no further effect and evidence no rights.

(b)        Upon the issuance of any new Certificate under this Section 4.03, the
Grantor may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Grantor Trustee) connected
therewith. Any duplicate Certificate issued pursuant to this Section 4.03 shall
constitute complete and indefeasible evidence of ownership in the Trust Fund, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

Section 4.04.    PERSONS DEEMED OWNERS. Prior to due presentation of a
Certificate for registration of transfer, the Depositor, the Grantor Trustee and
any agent of the Depositor or the Grantor Trustee may treat the Person in whose
name any Certificate is registered as the owner of such Certificate for the
purpose of receiving distributions pursuant to Section 5.01 and for all other
purposes whatsoever. Neither the Depositor, the Grantor Trustee, nor any agent
of the Depositor or the Grantor Trustee shall be affected by notice to the
contrary. No Certificate shall be deemed duly presented for a transfer effective
on any Record Date unless the Certificate to be transferred is presented no
later than the close of business on the third Business Day preceding such Record
Date.

Section 4.05.   ERISA RESTRICTIONS.

(a)        Subject to the provisions of subsection (b), no Certificates may be
acquired directly or indirectly by, or on behalf of, an employee benefit plan or
other retirement arrangement which is subject to Title I of ERISA and Section
4975 of the Code, unless the proposed transferee provides the Grantor Trustee
with an Opinion of Counsel addressed to the Grantor Trustee, the Servicer and
the Underlying Trustee (and upon which they may rely) which

 

14

 


--------------------------------------------------------------------------------



 

is satisfactory to the Grantor Trustee, the Servicer and the Underlying Trustee,
which opinion will not be at the expense of the Grantor Trustee, the Servicer or
the Underlying Trustee, that the purchase of such Certificates by or on behalf
of such Plan is permissible under applicable law, will not constitute or result
in a non-exempt prohibited transaction under ERISA or Section 4975 of the Code
and will not subject the Depositor, the Servicer, the Underlying Trustee or the
Grantor Trustee to any obligation in addition to those undertaken in the
Underlying Pooling and Servicing Agreement.

(b)        Any Person acquiring an interest in a Certificate, by acquisition of
such Certificate, shall be deemed to have represented to the Grantor Trustee
that either: (i) it is not acquiring an interest in such Certificate directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement which is subject to Title I of ERISA and/or Section 4975 of the
Code, or (ii) the transfer and/or holding of an interest in such Certificate to
that Person and the subsequent servicing, management and/or operation of the
Trust and its assets: (I) will not result in any prohibited transaction which is
not covered under an individual or class prohibited transaction exemption
(“PTE”), including, but not limited to, PTE 84-14, PTE 91-38, PTE 90-1, PTE
95-60 or PTE 96-23 and (II) will not subject the Depositor, the Servicer, the
Underlying Trustee or the Grantor Trustee to any obligation in addition to those
undertaken in the Underlying Pooling and Servicing Agreement. The Grantor
Trustee will not be required to monitor, determine or inquire as to compliance
with the foregoing transfer restrictions and none of such Persons shall have any
liability for the transfer of any Book-Entry Certificates made in violation of
the transfer restrictions set forth herein.

 



 

15

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

 

Payments to Certificateholders

Section 5.01.   DISTRIBUTIONS ON THE CERTIFICATES.

(a)        Interest and principal on the Certificates will be distributed
monthly on each Distribution Date, commencing in August 2005, in an aggregate
amount equal to the Available Funds for such Distribution Date.

(I)         On each Distribution Date, the Class I-A-2b Available Funds shall be
distributed as follows:

(i)         FIRST, to the Swap Counterparty, the related Swap Counterparty
Payment for such Distribution Date;

(ii)         SECOND, to the extent of remaining Class I-A-2b Available Funds, to
the Class I-A-2b Certificates, the Accrued Certificate Interest on the Class
I-A-2b Certificates for such Distribution Date;

(iii)        THIRD, to the extent of remaining Class I-A-2b Available Funds, to
the Class I-A-2b Certificates, any Accrued Certificate Interest thereon
remaining undistributed from previous Distribution Dates; and

(iv)        FOURTH, to the extent of remaining Class I-A-2b Available Funds, to
the Class I-A-2b Certificates, any principal distributions received from the
related Underlying Certificates, in reduction of the Current Principal Amount
thereof, until the Current Principal Amount thereof has been reduced to zero.

(II)        On each Distribution Date, the Class IV-A-1b Available Funds shall
be distributed as follows:

(i)         FIRST, to the Swap Counterparty, the related Swap Counterparty
Payment for such Distribution Date;

(ii)         SECOND, to the extent of remaining Class IV-A-1b Available Funds,
to the Class IV-A-1b Certificates, the Accrued Certificate Interest on the Class
IV-A-1b Certificates for such Distribution Date;

(iii)        THIRD, to the extent of remaining Class IV-A-1b Available Funds, to
the Class IV-A-1b Certificates, any Accrued Certificate Interest thereon
remaining undistributed from previous Distribution Dates; and

(iv)        FOURTH, to the extent of remaining Class IV-A-1b Available Funds, to
the Class IV-A-1b Certificates, any principal distributions received from the
related Underlying Certificates, in reduction of the Current Principal Amount
thereof, until the Current Principal Amount thereof has been reduced to zero.

 

 

16

 


--------------------------------------------------------------------------------



 

 

(b)        No Accrued Certificate Interest will be payable with respect to the
Certificates after the Distribution Date on which the Current Principal Amount
of the Certificates has been reduced to zero.

Section 5.02.   ALLOCATION OF LOSSES.

(a)        On or prior to each Determination Date, the Grantor Trustee, based
solely upon information provided to it and calculations with respect thereto
conducted by the Underlying Trustee pursuant to Section 6.04 of the Underlying
Pooling and Servicing Agreement, shall determine the amount of any Underlying
Realized Losses on the Mortgage Loans to be allocated to the Underlying
Certificates (and, correspondingly, to the related Certificates).

(b)        With respect to any Certificates on any Distribution Date, the
principal portion of each Underlying Realized Loss allocated to the related
Underlying Certificates (and, correspondingly, to such Certificates) shall be
allocated among the related Certificates in proportion to their respective
Current Principal Amounts, until the Current Principal Amount thereof has been
reduced to zero.

Section 5.03.   PAYMENTS.

(a)        On each Distribution Date, other than the final Distribution Date,
the Grantor Trustee shall distribute to each Certificateholder of record on the
directly preceding Record Date the Certificateholder’s pro rata share (based on
the aggregate Fractional Undivided Interest represented by such Holder’s
Certificates) of all amounts required to be distributed on such Distribution
Date to the related Certificates, based solely on information provided to the
Grantor Trustee and calculations with respect thereto conducted by the
Underlying Trustee and the Swap Counterparty. The Grantor Trustee shall not be
required to confirm, verify or recompute any such information but shall be
entitled to rely conclusively on such information.

(b)        Payment of the above amounts to each Certificateholder shall be made
(i) by check mailed to each Certificateholder entitled thereto at the address
appearing in the Certificate Register or (ii) upon receipt by the Grantor
Trustee, on or before the fifth Business Day preceding the related Record Date,
of written instructions from a Certificateholder, by wire transfer to a United
States dollar account maintained by the payee at any United States depository
institution with appropriate facilities for receiving such a wire transfer;
provided, however, that the final payment in respect of the Certificates will be
made only upon presentation and surrender of such respective Certificates at the
office or agency of the Grantor Trustee specified in the notice to
Certificateholders of such final payment.

Section 5.04.   STATEMENTS TO CERTIFICATEHOLDERS.

(a)        Concurrently with each distribution to Certificateholders, the
Grantor Trustee shall make available via the Grantor Trustee’s internet website
as set forth below, all of the information contained in the Underlying
Certificates Remittance Report and the following:

(i)         the respective Pass-Through Rates on each of the Underlying
Certificates and the Certificates;

 

 

17

 


--------------------------------------------------------------------------------



 

 

(ii)         the respective amounts of any interest distributions made to each
of the Underlying Certificates and the Certificates;

(iii)        the respective amounts of any principal distributions made to each
of the Underlying Certificates and the Certificates;

(iv)        the Current Principal Amount of each Class of Certificates;

(v)        the amount of any payments of Carryover Shortfall Amounts to the
Underlying Certificates;

(vi)        the amount of any Underlying Realized Loss or Net Deferred Interest
allocated to the Underlying Certificates;

(vii)       the amount of any payments made to the Swap Counterparty by the
Trust; and

(viii)       the amount of any payments made to the Trust by the Swap
Counterparty.

The Grantor Trustee may make available each month, to any interested party, the
monthly statement to Certificateholders via the Grantor Trustee’s website
initially located at www.ctslink.com. Assistance in using the website can be
obtained by calling the Grantor Trustee’s customer service desk at (301)
815-6600. Parties that are unable to use the above distribution option are
entitled to have a paper copy mailed to them via first class mail by calling the
customer service desk and indicating such. The Grantor Trustee shall have the
right to change the way such reports are distributed in order to make such
distribution more convenient and/or more accessible to the parties, and the
Grantor Trustee shall provide timely and adequate written notification to all
parties regarding any such change.

(b)        Within a reasonable period of time after the end of the preceeding
calendar year, beginning in 2006, the Grantor Trustee will furnish such report
to each Holder of the Certificates of record at any time during the prior
calendar year as to the aggregate of amounts reported pursuant to subclauses
(a)(ii), (a)(iii), (a)(iv) and (a)(v) above with respect to the Certificates,
and at the request of the Holders, any other amounts which would enable such
Holders to prepare their tax returns for such calendar year. Such obligations
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Grantor Trustee to such Holders
pursuant to the requirements of the Code.

 



 

18

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

 

Indemnification

Section 6.01.    INDEMNIFICATION OF THE GRANTOR TRUSTEE. The Trust shall
indemnify the Indemnified Persons for, and will hold them harmless against, any
loss, liability or expense incurred on their part, arising out of, or in
connection with, this Agreement, either Swap Agreement and the Certificates,
including the costs and expenses (including reasonable legal fees and expenses)
of defending themselves against any such claim other than (i) any loss,
liability or expense related to such Indemnified Person’s failure to perform
such Indemnified Person’s duties in strict compliance with this Agreement
(except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement) and (ii) any loss, liability or expense incurred by
reason of such Indemnified Person’s willful misfeasance, bad faith or negligence
in the performance or non-performance of duties hereunder or by reason of such
Indemnified Person’s reckless disregard of obligations and duties hereunder. Any
amounts payable to an Indemnified Person as set forth herein shall be paid by
the Grantor Trustee to such Indemnified Person from the Grantor Trust
Distribution Account. This indemnity shall survive the resignation or removal of
the Grantor Trustee and the termination of this Agreement.



 

19

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

Concerning the Grantor Trustee

Section 7.01.   DUTIES OF THE GRANTOR TRUSTEE.

(a)        The Grantor Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement as duties of the Grantor
Trustee.

(b)        Upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments which are specifically required
to be furnished to the Grantor Trustee pursuant to any provision of this
Agreement, the Grantor Trustee shall examine them to determine whether they are
in the form required by this Agreement; provided, however, that the Grantor
Trustee shall not be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

(c)        On each Distribution Date, the Grantor Trustee shall make monthly
distributions and the final distribution to the Certificateholders from
Available Funds in the Grantor Trust Distribution Account as provided in Section
5.01 herein based on a report prepared by the Underlying Trustee with respect to
such distributions.

(d)        No provision of this Agreement shall be construed to relieve the
Grantor Trustee from liability for its own negligent action, its own negligent
failure to act or its own willful misconduct; provided, however, that:

(i)         The duties and obligations of the Grantor Trustee shall be
determined solely by the express provisions of this Agreement, the Grantor
Trustee shall not be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Grantor
Trustee and, in the absence of bad faith on the part of the Grantor Trustee, the
Grantor Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Grantor Trustee and conforming to the requirements of this
Agreement;

(ii)         The Grantor Trustee shall not be liable in its individual capacity
for an error of judgment made in good faith by a Responsible Officer or
Responsible Officers of the Grantor Trustee unless it shall be proved that the
Grantor Trustee was negligent in ascertaining the pertinent facts;

(iii)        The Grantor Trustee shall not be liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the directions of the Holders of Certificates evidencing Fractional Undivided
Interests aggregating not less than 25% of the Trust Fund, if such action or
non-action relates to the time, method and place of conducting any proceeding
for any remedy available to the Grantor Trustee or exercising any trust or other
power conferred upon the Grantor Trustee under this Agreement;

 

 

20

 


--------------------------------------------------------------------------------



 

 

(iv)        The Grantor Trustee shall not in any way be liable by reason of any
insufficiency in the Grantor Trust Distribution Account unless it is determined
by a court of competent jurisdiction that the Grantor Trustee’s negligence,
negligent failure to act or willful misconduct was the primary cause of such
insufficiency (except to the extent that the Grantor Trustee is obligor and has
defaulted thereon); and

(v)        Anything in this Agreement to the contrary notwithstanding, in no
event shall the Grantor Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Grantor Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

The Grantor Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(e)        All funds received by the Grantor Trustee and required to be
deposited in the Grantor Trust Distribution Account pursuant to this Agreement
will be promptly so deposited by the Grantor Trustee.

(f)         Except for those actions that the Grantor Trustee is required
expressly to take hereunder, the Grantor Trustee shall not have any obligation
or liability to take any action or to refrain from taking any action hereunder
in the absence of written direction as provided hereunder.

Section 7.02.   CERTAIN MATTERS AFFECTING THE GRANTOR TRUSTEE.

Except as otherwise provided in Section 7.01:

(i)         The Grantor Trustee may rely and shall be protected in acting or
refraining from acting in reliance on any resolution, certificate of the
Depositor, the Servicer or the Underlying Trustee, any certificate of auditors
or any other certificate, statement, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed or presented by the proper party or
parties;

(ii)         The Grantor Trustee may consult with counsel and any written advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection with respect to any action taken or suffered or
omitted by it hereunder in good faith and in accordance with such written advice
or Opinion of Counsel;

(iii)        The Grantor Trustee shall not be under any obligation to exercise
any of the trusts or powers vested in it by this Agreement, other than its
obligation to give notices pursuant to this Agreement, and shall not be under
any obligation to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of any of the
Certificateholders pursuant to the provisions of this Agreement, unless such
Certificateholders shall have offered to the Grantor Trustee reasonable

 

21

 


--------------------------------------------------------------------------------



 

security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby;

(iv)        The Grantor Trustee shall not be liable in its individual capacity
for any action taken, suffered or omitted by it in good faith and believed by it
to be authorized or within the discretion or rights or powers conferred upon it
by this Agreement;

(v)        The Grantor Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing to do so by Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
25% of the Trust Fund and provided that the payment within a reasonable time to
the Grantor Trustee of the costs, expenses or liabilities likely to be incurred
by it in the making of such investigation is, in the opinion of the Grantor
Trustee, reasonably assured to the Grantor Trustee by the security afforded to
it by the terms of this Agreement. The Grantor Trustee may require reasonable
indemnity against such expense or liability as a condition to taking any such
action. The reasonable expense of every such examination shall be paid pro rata
by the Certificateholders requesting the investigation;

(vi)        The Grantor Trustee may (to the extent it is authorized hereunder to
so execute or perform) execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or through its Affiliates, agents or
attorneys. The Grantor Trustee shall not be liable or responsible for the
misconduct or negligence of any agent or attorney of the Grantor Trustee
appointed hereunder by the Grantor Trustee with due care;

(vii)       Should the Grantor Trustee deem the nature of any action required on
its part, other than a payment or transfer under Section 3.02 or Section 5.01,
to be unclear, the Grantor Trustee may require prior to such action that it be
provided by the Depositor with reasonable further instructions;

(viii)      The right of the Grantor Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Grantor
Trustee shall not be accountable for other than its negligence, bad faith,
negligent failure to act or willful misconduct in the performance of any such
act; and

(ix)        The Grantor Trustee shall not be required to give any bond or surety
with respect to the execution of the trust created hereby or the powers granted
hereunder, except as provided in Section 7.07.

Section 7.03.    GRANTOR TRUSTEE NOT LIABLE FOR CERTIFICATES OR MORTGAGE LOANS.
The recitals contained herein and in the Certificates (other than the signature
of the Grantor Trustee on the Certificates) shall be taken as the statements of
the Depositor, and the Grantor Trustee shall not have any responsibility for
their correctness. The Grantor Trustee does not make any representation as to
the validity or sufficiency of the Certificates (other than the signature of the
Grantor Trustee on the Certificates). The Grantor

 

22

 


--------------------------------------------------------------------------------



 

Trustee’s signature on the Certificates shall be solely in its capacity as
Grantor Trustee, and shall not constitute the Certificates an obligation of the
Grantor Trustee in any other capacity. The Grantor Trustee shall not be
accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Depositor with respect to the Underlying
Certificates. The Grantor Trustee shall not be responsible for the legality,
sufficiency or validity of this Agreement, the Swap Agreements or any document
or instrument relating to this Agreement, the validity of the execution of this
Agreement or of any supplement hereto or instrument of further assurance by any
Person other than it, or the validity, priority, perfection or sufficiency of
the security for the Certificates issued hereunder or intended to be issued
hereunder. The Grantor Trustee shall not at any time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Mortgage or any Mortgage Loan, or the perfection and priority of any
Mortgage or the maintenance of any such perfection and priority, or for or with
respect to the sufficiency of the Trust Fund or its ability to generate the
payments to be distributed to Certificateholders under this Agreement. The
Grantor Trustee shall not have any responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement.

Section 7.04.    GRANTOR TRUSTEE MAY OWN CERTIFICATES. The Grantor Trustee, in
its individual capacity or in any capacity other than as Grantor Trustee
hereunder, may become the owner or pledgee of any Certificates with the same
rights it would have if it were not Grantor Trustee and may otherwise deal with
the parties hereto.

Section 7.05.    EXPENSES. The Grantor Trustee and any director, officer,
employee or agent of such party, will be entitled to recover from the Grantor
Trust Distribution Account pursuant to Section 3.02(b) all reasonable out-
of-pocket expenses, disbursements and advances of such party in connection with
any event of default or breach of this Agreement or any claim or legal action
(including any pending or threatened claim or legal action) incurred or made by
such party in the administration of the trusts hereunder (including the
reasonable compensation, expenses and disbursements of its counsel) except any
such expense, disbursement or advance as may arise from its negligence,
negligent failure to act, or intentional misconduct or which is the
responsibility of the Certificateholders or the Trust Fund hereunder. If funds
in the Grantor Trust Distribution Account are insufficient therefor, such party
shall recover such expenses, disbursements and advances from the Depositor. Such
compensation and reimbursement obligation shall not be limited by any provision
of law in regard to the compensation of a trustee of an express trust.

Section 7.06.    ELIGIBILITY REQUIREMENTS FOR GRANTOR TRUSTEE. The Grantor
Trustee, and any successor Grantor Trustee, shall during the entire duration of
this Agreement be a state bank or trust company or a national banking
association organized and doing business under the laws of such state or the
United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus and undivided profits of at least
$40,000,000 or, in the case of a successor Grantor Trustee, $50,000,000, subject
to supervision or examination by federal or state authority and rated “BBB” or
higher by Standard & Poor’s and “Baa2” or higher by Moody’s with respect to any
outstanding long-term unsecured unsubordinated debt, and, in the case of a
successor Grantor Trustee other than pursuant to Section 7.10, rated in one of
the two highest long-term debt

 

23

 


--------------------------------------------------------------------------------



 

categories of, or otherwise acceptable to, each of the Rating Agencies. If the
Grantor Trustee publishes reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purposes of this Section 7.06 the combined capital and surplus of
such corporation shall be deemed to be its total equity capital (combined
capital and surplus) as set forth in its most recent report of condition so
published. In case at any time the Grantor Trustee shall cease to be eligible in
accordance with the provisions of this Section 7.06, the Grantor Trustee shall
resign immediately in the manner and with the effect specified in Section 7.08.

Section 7.07.    INSURANCE. The Grantor Trustee, at its own expense, shall at
all times maintain and keep in full force and effect: (i) fidelity insurance,
(ii) theft of documents insurance and (iii) forgery insurance (which may be
collectively satisfied by a “Financial Institution Bond” and/or a “Bankers’
Blanket Bond”). All such insurance shall be in amounts, with standard coverage
and subject to deductibles, as are customary for insurance typically maintained
by banks or their affiliates which act as custodians for investor-owned mortgage
pools. A certificate of an officer of the Grantor Trustee as to such party’s
compliance with this Section 7.07 shall be furnished to any Certificateholder
upon reasonable written request.

Section 7.08.   RESIGNATION AND REMOVAL OF THE GRANTOR TRUSTEE.

(a)        Subject to the terms of this Agreement, the Grantor Trustee may at
any time resign and be discharged from the Trust hereby created by giving
written notice thereof to the Depositor, with a copy to the Rating Agencies.
Upon receiving such notice of resignation, the Depositor shall promptly appoint
a successor Grantor Trustee, by written instrument, in triplicate, one copy of
which instrument shall be delivered to each of the resigning Grantor Trustee and
the successor Grantor Trustee. If no successor Grantor Trustee shall have been
so appointed and have accepted appointment within 30 days after the giving of
such notice of resignation, the resigning Grantor Trustee may assign its duties
and obligations hereunder to a Person who satisfies the requirements of Section
7.06 or may petition any court of competent jurisdiction for the appointment of
a successor Grantor Trustee. The Grantor Trustee may resign hereunder unless it
shall also resign as Underlying Trustee under the Underlying Pooling and
Servicing Agreement.

(b)        If at any time the Grantor Trustee shall cease to be eligible in
accordance with the provisions of Section 7.06 and shall fail to resign after
written request therefor by the Depositor, or if at any time the Grantor Trustee
shall become incapable of acting, or shall be adjudged a bankrupt or insolvent,
or a receiver of the Grantor Trustee or of its property shall be appointed, or
any public officer shall take charge or control of the Grantor Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Depositor shall promptly remove the Grantor Trustee and
appoint a successor Grantor Trustee by written instrument, in triplicate, one
copy of which instrument shall be delivered to the Grantor Trustee so removed
and one copy of which instrument shall be delivered to the successor Grantor
Trustee so appointed.

(c)        The Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund may at any time remove the
Grantor Trustee and appoint a successor Grantor Trustee by written instrument or
instruments, in quadruplicate, signed by such

 

24

 


--------------------------------------------------------------------------------



 

Holders or their attorneys-in-fact duly authorized, one complete set of which
instruments shall be delivered to the Depositor and such party so removed and
one copy of which instrument shall be delivered to the successor so appointed.

(d)        No resignation or removal of the Grantor Trustee and appointment of a
successor Grantor Trustee pursuant to any of the provisions of this Section 7.08
shall become effective except upon appointment of and acceptance of such
appointment by the successor Grantor Trustee as provided in Section 7.09.

Section 7.09.   SUCCESSOR GRANTOR TRUSTEE.

(a)        Any successor Grantor Trustee appointed as provided in Section 7.08
shall execute, acknowledge and deliver to the Depositor and to its predecessor
Grantor Trustee an instrument accepting such appointment hereunder. The
resignation or removal of the predecessor Grantor Trustee shall then become
effective and such successor Grantor Trustee without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Grantor Trustee herein. The predecessor Grantor Trustee shall, after
its receipt of payment of its outstanding fees and expenses, promptly deliver to
the successor Grantor Trustee all assets and records of the Trust held by it
hereunder, and the Depositor and the predecessor Grantor Trustee shall execute
and deliver such instruments and do such other things as may reasonably be
required for more fully and certainly vesting and confirming in the successor
Grantor Trustee all such rights, powers, duties and obligations.

(b)        No successor Grantor Trustee shall accept appointment as provided in
this Section 7.09 unless at the time of such acceptance such successor Grantor
Trustee shall be eligible under the provisions of Section 7.06.

(c)        Upon acceptance of appointment by a successor Grantor Trustee as
provided in this Section 7.09, the successor Grantor Trustee shall mail notice
of the succession of such Grantor Trustee hereunder to all Certificateholders at
their addresses as shown in the Certificate Register and to the Rating Agencies.

Section 7.10.    MERGER OR CONSOLIDATION OF GRANTOR TRUSTEE. Any state bank or
trust company or national banking association into which the Grantor Trustee may
be merged or converted or with which it may be consolidated, or any state bank
or trust company or national banking association resulting from any merger,
conversion or consolidation to which the Grantor Trustee shall be a party, or
any state bank or trust company or national banking association succeeding to
all or substantially all of the corporate business of the Grantor Trustee shall
be the successor of the Grantor Trustee hereunder, provided such state bank or
trust company or national banking association shall be eligible under the
provisions of Section 7.06. Such succession shall be valid without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

 

 

25

 


--------------------------------------------------------------------------------



 

 

Section 7.11.    APPOINTMENT OF CO-GRANTOR TRUSTEE OR SEPARATE GRANTOR TRUSTEE.

(a)        Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or property constituting the same may at the time be located, the
Depositor and the Grantor Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Grantor Trustee and the Depositor to act as co-grantor trustee or co-grantor
trustees, jointly with the Grantor Trustee, or separate grantor trustee or
separate grantor trustees, of all or any part of the Trust, and to vest in such
Person or Persons, in such capacity, such title to the Trust, or any part
thereof, and, subject to the other provisions of this Section 7.11, such powers,
duties, obligations, rights and trusts as the Depositor and the Grantor Trustee
may consider necessary or desirable.

(b)        If the Depositor shall not have joined in such appointment within 15
days after the receipt by it of a written request so to do, the Grantor Trustee
shall have the power to make such appointment without any action by or consent
of the Depositor.

(c)        No co-grantor trustee or separate grantor trustee hereunder shall be
required to meet the terms of eligibility as a successor Grantor Trustee under
Section 7.06 hereunder and no notice to Certificateholders of the appointment of
co-grantor trustee(s) or separate grantor trustee(s) shall be required under
Section 7.08 hereof.

(d)        In the case of any appointment of a co-grantor trustee or separate
grantor trustee pursuant to this Section 7.11, all rights, powers, duties and
obligations conferred or imposed upon the Grantor Trustee and required to be
conferred on such co-grantor trustee shall be conferred or imposed upon and
exercised or performed by the Grantor Trustee and such separate grantor trustee
or co-grantor trustee jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed, the
Grantor Trustee shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties and obligations (including the
holding of title to the Trust or any portion thereof in any such jurisdiction)
shall be exercised and performed by such separate grantor trustee or co-grantor
trustee at the direction of the Grantor Trustee.

(e)        Any notice, request or other writing given to the Grantor Trustee
shall be deemed to have been given to each of the then separate grantor trustees
and co-grantor trustees, as effectively as if given to each of them. Every
instrument appointing any separate grantor trustee or co-grantor trustee shall
refer to this Agreement and the conditions of this Article VII. Each separate
grantor trustee and co-grantor trustee, upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Grantor Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Grantor Trustee. Every such instrument shall be filed with the Grantor Trustee.

(f)         To the extent not prohibited by law, any separate grantor trustee or
co-grantor trustee may, at any time, request the Grantor Trustee, its agent or
attorney-in-fact, with full

 

26

 


--------------------------------------------------------------------------------



 

power and authority, to do any lawful act under or with respect to this
Agreement on its behalf and in its name. If any separate grantor trustee or
co-grantor trustee shall die, become incapable of acting, resign or be removed,
all of its estates, properties rights, remedies and trusts shall vest in and be
exercised by the Grantor Trustee, to the extent permitted by law, without the
appointment of a new or successor Grantor Trustee.

(g)        No grantor trustee under this Agreement shall be personally liable by
reason of any act or omission of another grantor trustee under this Agreement.
The Depositor and the Grantor Trustee acting jointly may at any time accept the
resignation of or remove any separate grantor trustee or co-grantor trustee.

Section 7.12.    FEDERAL INFORMATION RETURNS AND REPORTS TO CERTIFICATEHOLDERS;
GRANTOR TRUST ADMINISTRATION.

(a)        The Underlying Trustee, pursuant to Section 9.12(g) of the Underlying
Pooling and Servicing Agreement, shall perform its obligations relating to the
Trust in a manner so as to maintain the status of the Trust Fund as a grantor
trust under subpart E, part I of subchapter J of chapter 1 of the Code and not
as an association taxable as a corporation, as a taxable mortgage pool, or as a
partnership and to prevent the imposition of any federal, state or local income
or other tax on the Trust Fund.

(b)        The Underlying Trustee shall furnish or cause to be furnished to
holders of the Certificates, and shall file or cause to be filed with the
Internal Revenue Service, together with Form 1041 or such other form as may be
applicable, such information with respect to the income and deductions of the
Trust Fund at the time or times and in the manner required by the Code,
including furnishing the Grantor Trustee with such other customary factual
information to enable Certificateholders to prepare their tax returns, including
information required with respect to computing the accrual of original issue and
market discount.

(c)        Notwithstanding any other provisions of this Agreement, the
Underlying Trustee shall comply with all federal withholding requirements with
respect to payments to Certificateholders. The consent of Certificateholders
shall not be required for any such withholding. In the event the Grantor
Trustee, based solely on instructions from such Certificateholder or other
Person, withholds any amount from any Certificateholder pursuant to federal
withholdings requirements, the Grantor Trustee shall indicate to such
Certificateholder the amount so withheld.

(d)        The Underlying Trustee agrees to indemnify the Trust Fund, the
Grantor Trustee and the Depositor for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Grantor Trustee or the Depositor as a result of a breach of the
Underlying Trustee’s obligations set forth in this Section 7.12.



 

27

 


--------------------------------------------------------------------------------



 

 

ARTICLE VIII

 

Termination

Section 8.01.    TERMINATION UPON REPURCHASE BY THE DEPOSITOR OR ITS DESIGNEE OR
LIQUIDATION OF THE MORTGAGE LOANS.

(a)        The respective obligations and responsibilities of the Depositor and
the Grantor Trustee created hereby, other than the obligation of the Grantor
Trustee to make payments to Certificateholders as hereinafter set forth, shall
terminate upon the termination of the Underlying Pooling and Servicing Agreement
or upon the making of the final payment or other liquidation of the Underlying
Certificates, or any advance with respect thereto.

(b)        In no event, however, shall the Trust created hereby continue beyond
the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date of this Agreement.

(c)        The Grantor Trustee shall give notice of any termination of the Trust
to the Certificateholders, with a copy to the Rating Agencies, upon which the
Certificateholders shall surrender their Certificates to the Grantor Trustee for
payment by the Grantor Trustee of the final distribution and cancellation with
respect thereto. Such notice shall be given by letter, mailed not later than the
20th day of the month of such final distribution, and shall specify (i) the
Distribution Date upon which final payment of the Certificates will be made upon
presentation and surrender of the Certificates at the office of the Grantor
Trustee therein designated, (ii) the amount of any such final payment and (iii)
that the Record Date otherwise applicable to such Distribution Date is not
applicable, payments being made by the Grantor Trustee only upon presentation
and surrender of the Certificates at the office of the Grantor Trustee therein
specified.

(d)        Upon the presentation and surrender of the Certificates, the Grantor
Trustee shall distribute to the remaining Certificateholders, in accordance with
their respective interests and based solely upon information provided to it by
the Underlying Trustee and calculations conducted by the Underlying Trustee with
respect thereto, all Available Funds remaining in the Grantor Trust Distribution
Account.

(e)        If not all of the Certificateholders shall surrender their
Certificates for cancellation within six months after the time specified in the
above-mentioned written notice, then the Grantor Trustee shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If, within six months after the second notice, not all the Certificates
shall have been surrendered for cancellation, then the Grantor Trustee may take
appropriate steps, or appoint any agent to take appropriate steps, to contact
the remaining Certificateholders concerning surrender of their Certificates, and
the cost thereof shall be paid out of the funds and other assets which remain
subject to this Agreement.

 

 

28

 


--------------------------------------------------------------------------------



 

 

ARTICLE IX

 

Miscellaneous Provisions

Section 9.01.    INTENT OF PARTIES. The parties intend that the Trust Fund shall
be treated as a grantor trust for federal income tax purposes and that the
provisions of this Agreement should be construed in furtherance of this intent.

Section 9.02.    ACTION UNDER UNDERLYING DOCUMENTS. In the event that there are
any matters arising under the Underlying Pooling and Servicing Agreement related
to an Underlying Certificate which require the vote or direction of holders of
the Underlying Certificates thereunder, the Grantor Trustee, as holder of the
Underlying Certificates will vote such Underlying Certificate in accordance with
the written instructions received from holders of Certificates evidencing at
least 51% of the Fractional Undivided Interest of the related Class of
Certificates. In the absence of any such instructions, the Grantor Trustee will
not vote such Underlying Certificates.

Upon written request, the Grantor Trustee will forward to the Certificateholders
copies of any communications received regarding matters arising that require
action by holders of the Underlying Certificates.

Section 9.03.   AMENDMENT.

(a)        This Agreement may be amended from time to time by the Depositor and
the Grantor Trustee without the consent of the Swap Counterparty (other than
with respect to any amendment hereto that materially and adversely affects the
rights of the Swap Counterparty hereunder, which amendment shall require the
consent of the Swap Counterparty) and without notice to or the consent of any of
the Certificateholders, (i) to cure any ambiguity, (ii) to correct or supplement
any provisions herein that may be defective or inconsistent with any other
provisions herein, (iii) to conform the terms hereof to the disclosure in the
Prospectus or the Prospectus Supplement (as each such term is defined in the
Underlying Pooling and Servicing Agreement), (iv) to comply with any changes in
the Code or (v) to make any other provisions with respect to matters or
questions arising under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided, however, that, with regard to clauses
(iv) and (v) of this Section 9.03(a), such action shall not, as evidenced by an
Opinion of Independent Counsel, adversely affect in any material respect the
interests of any Certificateholder.

(b)        This Agreement may also be amended from time to time by the Depositor
and Grantor Trustee with the consent of the Holders of Certificates evidencing
Fractional Undivided Interests aggregating not less than 51% of the Trust Fund,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Certificateholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate, (ii) reduce
the aforesaid percentage of Certificates the Holders of which are required to
consent to any such amendment, without the consent of the Holders of all
Certificates then outstanding, or (iii) result in the imposition of a tax on the
Trust

 

29

 


--------------------------------------------------------------------------------



 

Fund or cause the Trust Fund to fail to be classified as a grantor trust under
subpart E, part I of subchapter J of chapter 1 of the Code, as evidenced by an
Opinion of Counsel which shall be provided to the Grantor Trustee other than at
the Grantor Trustee’s expense. Notwithstanding any other provision of this
Agreement, for purposes of the giving or withholding of consents pursuant to
this Section 9.03(b), Certificates registered in the name of or held for the
benefit of the Depositor, the Grantor Trustee or any Affiliate thereof or
nominee thereof shall be entitled to vote their Fractional Undivided Interests
with respect to matters affecting such Certificates.

(c)        Promptly after the execution of any such amendment, the Grantor
Trustee shall furnish a copy of such amendment or written notification of the
substance of such amendment to the Swap Counterparty and each Certificateholder,
with a copy to the Rating Agencies.

(d)        In the case of an amendment under Section 9.03(b) above, it shall not
be necessary for the Certificateholders to approve the particular form of such
an amendment. Rather, it shall be sufficient if the Certificateholders approve
the substance of the amendment. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders
shall be subject to such reasonable regulations as the Grantor Trustee may
prescribe.

(e)        Prior to the execution of any amendment to this Agreement, the
parties hereto shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement. The parties hereto may, but shall not be obligated to, enter into any
such amendment which affects such parties’ respective rights, duties or
immunities under this Agreement.

Section 9.04.    RECORDATION OF AGREEMENT. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust and upon the request in writing of
a Certificateholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Certificateholder requesting
recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.

Section 9.05.   LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS.

(a)        The death or incapacity of any Certificateholder shall not terminate
this Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b)        Except as expressly provided in this Agreement, no Certificateholders
shall have any right to vote or in any manner otherwise control the operation
and management of the Trust, or the obligations of the parties hereto, nor shall
anything herein set forth, or contained in the terms of the Certificates, be
construed so as to establish the Certificateholders from time to time

 

30

 


--------------------------------------------------------------------------------



 

as partners or members of an association; nor shall any Certificateholders be
under any liability to any third Person by reason of any action taken by the
parties to this Agreement pursuant to any provision hereof.

(c)        No Certificateholder shall have any right by virtue of any provision
of this Agreement to institute any suit, action or proceeding in equity or at
law upon, under or with respect to this Agreement against the Depositor or any
successor to any such parties unless (i) such Certificateholder previously shall
have given to the Grantor Trustee a written notice of a continuing default, as
herein provided, (ii) the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 51% of the Trust Fund shall have
made written request upon the Grantor Trustee to institute such action, suit or
proceeding in its own name as Grantor Trustee hereunder and shall have offered
to the Grantor Trustee such reasonable indemnity as it may require against the
costs and expenses and liabilities to be incurred therein or thereby, and (iii)
the Grantor Trustee, for 60 days after its receipt of such notice, request and
offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding.

(d)        No one or more Certificateholders shall have any right by virtue of
any provision of this Agreement to affect the rights of any other
Certificateholders or to obtain or seek to obtain priority or preference over
any other such Certificateholder, or to enforce any right under this Agreement,
except in the manner herein provided and for the equal, ratable and common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 9.05, each and every Certificateholder and the
Grantor Trustee shall be entitled to such relief as can be given either at law
or in equity.

Section 9.06.

ACTS OF CERTIFICATEHOLDERS.

(a)        Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Grantor Trustee and/or, where it is expressly required by
this Agreement, to the Depositor and/or the Grantor Trustee. Proof of execution
of any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the
Grantor Trustee and the Depositor if made in the manner provided in this Section
9.06.

(b)        The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the authority of the individual executing the same,
may also be proved in any other manner which the Grantor Trustee deems
sufficient.

 

 

31

 


--------------------------------------------------------------------------------



 

 

(c)        The ownership of Certificates (notwithstanding any notation of
ownership or other writing on such Certificates, except an endorsement in
accordance with Section 4.02 made on a Certificate presented in accordance with
Section 4.04) shall be proved by the Certificate Register, and neither the
Grantor Trustee, the Depositor nor any successor to any such parties shall be
affected by any notice to the contrary.

(d)        Any request, demand, authorization, direction, notice, consent,
waiver or other action of the holder of any Certificate shall bind every future
holder of the same Certificate and the holder of every Certificate issued upon
the registration of transfer or exchange thereof, if applicable, or in lieu
thereof with respect to anything done, omitted or suffered to be done by the
Grantor Trustee, the Depositor or any successor to any such party in reliance
thereon, whether or not notation of such action is made upon such Certificates.

(e)        In determining whether the Holders of the requisite percentage of
Certificates evidencing Fractional Undivided Interests have given any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Certificates owned by the Grantor Trustee, the Depositor or any Affiliate
thereof shall be disregarded, except as otherwise provided in Section 9.03(b)
and except that, in determining whether the Grantor Trustee and the Depositor
and any Affiliate thereof shall be protected in relying upon any such request,
demand, authorization, direction, notice, consent or waiver, only Certificates
which such party knows to be so owned shall be so disregarded. Certificates
which have been pledged in good faith to the Grantor Trustee, the Depositor or
any Affiliate thereof may be regarded as outstanding if the pledgor establishes
to the satisfaction of the Grantor Trustee the pledgor’s right to act with
respect to such Certificates and that the pledgor is not an Affiliate of the
Grantor Trustee or the Depositor, as the case may be.

Section 9.07.    GOVERNING LAW. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CONFLICT OF LAWS RULES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9.08.    NOTICES. All demands and notices hereunder shall be in writing
and shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-7206, or to such other address as may hereafter be
furnished to the other parties hereto in writing; (ii) in the case of the
Grantor Trustee, at its Corporate Trust Office, or such other address as may
hereafter be furnished to the other parties hereto in writing or (iii) in the
case of the Rating Agencies, Moody’s Investors Service, Inc., 99 Church Street,
4th Floor, New York, New York 10004, and Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., 55 Water Street, 41st Floor, New York, New York,
10041, Attention: Residential Mortgage Surveillance. Any notice delivered to the
Depositor or the Grantor Trustee under this Agreement shall be effective only
upon receipt. Any notice required or permitted to be mailed to a
Certificateholder, unless otherwise provided herein, shall be given by
first-class mail, postage prepaid, at the address of such Certificateholder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this

 

32

 


--------------------------------------------------------------------------------



 

Agreement shall be conclusively presumed to have been duly given when mailed,
whether or not the Certificateholder receives such notice.

Section 9.09.    SEVERABILITY OF PROVISIONS. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severed from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

Section 9.10.    SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall
be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto.

Section 9.11.    ARTICLE AND SECTION HEADINGS. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 9.12.    COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 9.13.    NOTICE TO RATING AGENCIES. The article and section headings
herein are for convenience of reference only, and shall not limited or otherwise
affect the meaning hereof. The Grantor Trustee shall promptly provide notice to
each Rating Agency with respect to each of the following of which it has actual
knowledge:

(1)    Any material change or amendment to this Agreement;

(2)    The resignation or termination of the Grantor Trustee under this
Agreement;

(3)    The final payment to Certificateholders; and

(4)    Any change in the location of the Grantor Trust Distribution Account.

Section 9.14.    ENFORCEMENT OF RIGHTS. The Grantor Trustee shall take such
action as may be necessary to enforce the rights of the Trust pursuant to the
Swap Agreements [and, to the extent any Swap Agreement is terminated prior to
the Termination Date set forth therein, shall enter into any replacement swap
agreement as directed by the Depositor].

[Signature page follows]

 



 

33

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor and the Grantor Trustee have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the day and year first above written.

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor

By:

                                                            

Name: Baron Silverstein

Title:     Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Grantor Trustee

By:

                                                            

Name: Stacey Taylor

Title:     Assistant Vice President



 

34

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 29th day of July, 2005, before me, a notary public in and for said State,
personally appeared Baron Silverstein, known to me to be a Vice President of
Structured Asset Mortgage Investments II Inc., the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[Notarial Seal]

 



 

35

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 29th day of July, 2005, before me, a notary public in and for said State,
personally appeared Stacey Taylor, known to me to be an Assistant Vice President
of Wells Fargo Bank, National Association, the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[Notarial Seal]



 

36

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-1

FORM OF CLASS I-A-2B CERTIFICATE

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS MADE WITH RESPECT HERETO AND UNDERLYING REALIZED LOSSES
ALLOCABLE TO THE UNDERLYING CERTIFICATES. ACCORDINGLY, FOLLOWING THE INITIAL
ISSUANCE OF THE CERTIFICATES, THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE
WILL BE DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE GRANTOR
TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE GRANTOR TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(ERISA), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
UNLESS THE PROPOSED TRANSFEREE PROVIDES THE GRANTOR TRUSTEE WITH AN OPINION OF
COUNSEL, ADDRESSED TO THE GRANTOR TRUSTEE, THE SERVICER, THE DEPOSITOR AND THE
UNDERLYING TRUSTEE AND ON WHICH THEY MAY RELY THAT IS SATISFACTORY TO THE
GRANTOR TRUSTEE, THE SERVICER AND THE UNDERLYING TRUSTEE THAT THE PURCHASE OF
THE CLASS I-A-2B CERTIFICATES ON BEHALF OF SUCH PERSON WILL NOT RESULT IN OR
CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, IS PERMISSIBLE UNDER APPLICABLE LAW AND WILL NOT GIVE RISE TO ANY
OBLIGATIONS ON THE PART OF THE DEPOSITOR, THE SERVICER, THE UNDERLYING TRUSTEE
OR THE GRANTOR TRUSTEE IN ADDITION TO THOSE OBLIGATIONS SET FORTH IN THE
UNDERLYING POOLING AND SERVICING AGREEMENT.

THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE
AGREEMENT.

Certificate No. __

Variable Pass-Through Rate

Grantor Trust Class I-A-2b

 

 

 

 

37

 


--------------------------------------------------------------------------------



 

 

 

Date of Grantor Trust Agreement:
July 29, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date: $[__________]

Cut-off Date: July 1, 2005

 

First Distribution Date:
August 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$[__________]

Assumed Final Distribution Date: October 25, 2045

CUSIP: [_________]

GREENPOINT MORTGAGE FUNDING GRANTOR TRUST

2005-AR4

MORTGAGE PASS-THROUGH CERTIFICATES

SERIES 2005-AR4

evidencing a fractional undivided interest in the distributions allocable to the
Grantor Trust Class I-A-2b Certificates with respect to a Trust Fund consisting
primarily of the Underlying Certificates sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (the “Depositor”) or the Grantor Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
Underlying Certificates are guaranteed or insured by any governmental entity or
by the Depositor, the Grantor Trustee or any of their respective affiliates or
any other person. None of the Depositor, the Servicer or the Grantor Trustee nor
any of their respective affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
consisting primarily of the Class I-A-2b certificates (the “Underlying
Certificates”) sold by the Depositor. The Trust Fund was created pursuant to the
Grantor Trust Agreement, dated as of July 29, 2005 (the “Agreement”), among the
Depositor, as depositor, Wells Fargo Bank, National Association, as grantor
trustee (the “Grantor Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (or in the case of the first Distribution Date,
from the Closing Date) to and including the day prior to the current
Distribution Date on the Current Principal Amount hereof

 

38

 


--------------------------------------------------------------------------------



 

at a per annum rate equal to the Pass-Through Rate set forth in the Agreement.
The Grantor Trustee will distribute on the 25th day of each month, or, if such
25th day is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the First Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding such Distribution Date, an
amount equal to the product of the Fractional Undivided Interest evidenced by
this Certificate and the amount (of interest and principal, if any) required to
be distributed to the Holders of Certificates of the same Class as this
Certificate. The Assumed Final Distribution Date is the Distribution Date in the
month immediately following the month of the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Grantor Trustee by check
mailed to the address of the Person entitled thereto as such name and address
shall appear on the Certificate Register or, if such Person so requests by
notifying the Grantor Trustee in writing, as specified in the Agreement.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Grantor Trustee of the pendency of such
distribution and only upon presentation and surrender of this Certificate at the
office or agency appointed by the Grantor Trustee for that purpose and
designated in such notice. The Initial Current Principal Amount of this
Certificate is set forth above. The Current Principal Amount hereof will be
reduced to the extent of distributions allocable to principal hereon and any
Underlying Realized Losses on the Mortgage Loans allocable to the Underlying
Certificates (and, correspondingly, to the Certificates). This Certificate is
one of a duly authorized issue of Certificates designated as set forth on the
face hereof (the “Certificates”), issued in one Class. The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Grantor
Trustee is not liable to the Certificateholders for any amount payable under
this Certificate or the Agreement or, except as expressly provided in the
Agreement, subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Grantor Trustee with respect thereto.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor and
the rights of the Certificateholders under the Agreement from time to time by
the Depositor and the Grantor Trustee with the consent of the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the Trust Fund. Any such consent by the Holder of this Certificate shall
be conclusive and binding on such Holder and upon all future Holders of this
Certificate and of any Certificate issued upon the transfer hereof or in lieu
hereof, whether or not notation of such consent is made upon this Certificate.
The Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any

 

39

 


--------------------------------------------------------------------------------



 

of the Certificates or the consent of the Swap Counterparty, or without the
consent of the Holders of any of the Certificates but with the consent of the
Swap Counterparty.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Grantor Trustee
upon surrender of this Certificate for registration of transfer at the offices
or agencies maintained by the Grantor Trustee for such purposes, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to,
the Grantor Trustee, duly executed by the Holder hereof or such Holder’s
attorney duly authorized in writing, and thereupon one or more new Certificates
in authorized denominations representing a like aggregate Fractional Undivided
Interest will be issued to the designated transferee. The Certificates are
issuable only as registered Certificates without coupons in the Class and
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, this Certificate is
exchangeable for one or more new Certificates evidencing the same Class and in
the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Grantor Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Depositor, the Grantor Trustee and any agent of any of them may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of Depositor, the Grantor Trustee or any such
agent shall be affected by notice to the contrary. The obligations created by
the Agreement and the Trust Fund created thereby (other than the obligations to
make payments to Certificateholders with respect to the termination of the
Agreement) shall terminate upon the termination of the Underlying Pooling and
Servicing Agreement or upon the making of the final payment or other liquidation
with respect to the Underlying Certificates. In no event, however, will the
Trust Fund created by the Agreement continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

Unless this Certificate has been signed by an authorized signatory of the
Grantor Trustee by manual signature, this Certificate shall not be entitled to
any benefit under the Agreement, or be valid for any purpose.

[Signature page follows]

 



 

40

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Grantor Trustee has caused this Certificate to be duly
executed.

Dated: July 29, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Not in its individual capacity but solely as Grantor Trustee

By: _____________________________________

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-A-2b Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Grantor Trustee

By: _____________________________________

Authorized Signatory

 



 

41

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto ____________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Grantor Trustee to issue a new Certificate of a like
denomination and Class, to the above named assignee and deliver such Certificate
to the following address:

Dated:

_________________________________________

 

 

Signature by or on behalf of assignor

 

_________________________________________

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to __________________________________ for the account of
_____________________________ account number __________, or, if mailed by check,
to _________________________________________. Applicable statements should be
mailed to _________________________________________________________. This
information is provided by _______________________________________, the assignee
named above, or ____________________________, as its agent.

 

 

42

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS IV-A-1B CERTIFICATE

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS MADE WITH RESPECT HERETO AND UNDERLYING REALIZED LOSSES
ALLOCABLE TO THE UNDERLYING CERTIFICATES. ACCORDINGLY, FOLLOWING THE INITIAL
ISSUANCE OF THE CERTIFICATES, THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE
WILL BE DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE GRANTOR
TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE GRANTOR TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(ERISA), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
UNLESS THE PROPOSED TRANSFEREE PROVIDES THE GRANTOR TRUSTEE WITH AN OPINION OF
COUNSEL, ADDRESSED TO THE GRANTOR TRUSTEE, THE SERVICER, THE DEPOSITOR AND THE
UNDERLYING TRUSTEE AND ON WHICH THEY MAY RELY THAT IS SATISFACTORY TO THE
GRANTOR TRUSTEE, THE SERVICER AND THE UNDERLYING TRUSTEE, THAT THE PURCHASE OF
THE CLASS IV-A-1B CERTIFICATES ON BEHALF OF SUCH PERSON WILL NOT RESULT IN OR
CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, IS PERMISSIBLE UNDER APPLICABLE LAW AND WILL NOT GIVE RISE TO ANY
OBLIGATIONS ON THE PART OF THE DEPOSITOR, THE SERVICER, THE UNDERLYING TRUSTEE
OR THE GRANTOR TRUSTEE IN ADDITION TO THOSE OBLIGATIONS SET FORTH IN THE
UNDERLYING POOLING AND SERVICING AGREEMENT.

THE CERTIFICATES ARE SUBJECT TO THE RESTRICTIONS IN SECTION 4.05 OF THE
AGREEMENT.

Certificate No. __

Variable Pass-Through Rate

Grantor Trust Class IV-A-1b

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

Date of Grantor Trust Agreement:
July 29, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date: $[__________]

Cut-off Date: July 1, 2005

 

First Distribution Date:
August 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$[__________]

Assumed Final Distribution Date: October 25] 2045

CUSIP: [_________]

GREENPOINT MORTGAGE FUNDING GRANTOR TRUST

2005-AR4

MORTGAGE PASS-THROUGH CERTIFICATES

SERIES 2005-AR4

evidencing a fractional undivided interest in the distributions allocable to the
Grantor Trust Class IV-A-1b Certificates with respect to a Trust Fund consisting
primarily of the Underlying Certificates sold by STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (the “Depositor”) or the Grantor Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
Underlying Certificates are guaranteed or insured by any governmental entity or
by the Depositor, the Grantor Trustee or any of their respective affiliates or
any other person. None of the Depositor, the Servicer or the Grantor Trustee nor
any of their respective affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
consisting primarily of the Class IV-A-1b certificates (the “Underlying
Certificates”) sold by the Depositor. The Trust Fund was created pursuant to the
Grantor Trust Agreement, dated as of July 29, 2005 (the “Agreement”), among the
Depositor, as depositor, Wells Fargo Bank, National Association, as grantor
trustee (the “Grantor Trustee”), a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (or in the case of the first Distribution Date,
from the Closing Date) to and including the day prior to the current
Distribution Date on the Current Principal Amount hereof

 

2

 


--------------------------------------------------------------------------------



 

at a per annum rate equal to the Pass-Through Rate set forth in the Agreement.
The Grantor Trustee will distribute on the 25th day of each month, or, if such
25th day is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the First Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding such Distribution Date, an
amount equal to the product of the Fractional Undivided Interest evidenced by
this Certificate and the amount (of interest and principal, if any) required to
be distributed to the Holders of Certificates of the same Class as this
Certificate. The Assumed Final Distribution Date is the Distribution Date in the
month immediately following the month of the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Grantor Trustee by check
mailed to the address of the Person entitled thereto as such name and address
shall appear on the Certificate Register or, if such Person so requests by
notifying the Grantor Trustee in writing, as specified in the Agreement.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Grantor Trustee of the pendency of such
distribution and only upon presentation and surrender of this Certificate at the
office or agency appointed by the Grantor Trustee for that purpose and
designated in such notice. The Initial Current Principal Amount of this
Certificate is set forth above. The Current Principal Amount hereof will be
reduced to the extent of distributions allocable to principal hereon and any
Underlying Realized Losses on the Mortgage Loans allocable to the Underlying
Certificates (and, correspondingly, to the Certificates). This Certificate is
one of a duly authorized issue of Certificates designated as set forth on the
face hereof (the “Certificates”), issued in one Class. The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Grantor
Trustee is not liable to the Certificateholders for any amount payable under
this Certificate or the Agreement or, except as expressly provided in the
Agreement, subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Grantor Trustee with respect thereto.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor and
the rights of the Certificateholders under the Agreement from time to time by
the Depositor and the Grantor Trustee with the consent of the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the Trust Fund. Any such consent by the Holder of this Certificate shall
be conclusive and binding on such Holder and upon all future Holders of this
Certificate and of any Certificate issued upon the transfer hereof or in lieu
hereof, whether or not notation of such consent is made upon this Certificate.
The Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any

 

3

 


--------------------------------------------------------------------------------



 

of the Certificates or the consent of the Swap Counterparty, or without the
consent of the Holders of any of the Certificates but with the consent of the
Swap Counterparty.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Grantor Trustee
upon surrender of this Certificate for registration of transfer at the offices
or agencies maintained by the Grantor Trustee for such purposes, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to,
the Grantor Trustee, duly executed by the Holder hereof or such Holder’s
attorney duly authorized in writing, and thereupon one or more new Certificates
in authorized denominations representing a like aggregate Fractional Undivided
Interest will be issued to the designated transferee. The Certificates are
issuable only as registered Certificates without coupons in the Class and
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, this Certificate is
exchangeable for one or more new Certificates evidencing the same Class and in
the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Grantor Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Depositor, the Grantor Trustee and any agent of any of them may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of Depositor, the Grantor Trustee or any such
agent shall be affected by notice to the contrary. The obligations created by
the Agreement and the Trust Fund created thereby (other than the obligations to
make payments to Certificateholders with respect to the termination of the
Agreement) shall terminate upon the termination of the Underlying Pooling and
Servicing Agreement or upon the making of the final payment or other liquidation
with respect to the Underlying Certificates. In no event, however, will the
Trust Fund created by the Agreement continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

Unless this Certificate has been signed by an authorized signatory of the
Grantor Trustee by manual signature, this Certificate shall not be entitled to
any benefit under the Agreement, or be valid for any purpose.

[Signature page follows]

 



 

4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Grantor Trustee has caused this Certificate to be duly
executed.

Dated: July 29, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Not in its individual capacity but solely as Grantor Trustee

By: _____________________________________

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class IV-A-1b Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Grantor Trustee

By: _____________________________________

Authorized Signatory

 



 

5

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto ____________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Grantor Trustee to issue a new Certificate of a like
denomination and Class, to the above named assignee and deliver such Certificate
to the following address:

Dated:

_________________________________________

 

 

Signature by or on behalf of assignor

 

_________________________________________

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to __________________________________ for the account of
_____________________________ account number __________, or, if mailed by check,
to _________________________________________. Applicable statements should be
mailed to _________________________________________________________. This
information is provided by _______________________________________, the assignee
named above, or ____________________________, as its agent.

 

6

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

Copies of Underlying Certificates

[provided upon request]

 

1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

Swap Agreement

[provided upon request]

 

1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

Underlying Pooling and Servicing Agreement

[provided upon request]

 

 

1

 

 

 